Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

	
Response to Arguments
Applicant's arguments filed 06/23/2022 have been fully considered but they are not persuasive. On page 8 of the arguments Applicant argues that the 35 USC 101 rejection is not proper. Examiner does not concur and has expressly noted rationale for the claims in the previous office action. This current office action 35 USC 101 rejection has been clarified to reflect the amendments to the claims.
On page 10 of the arguments Applicant argues that the prior art does not teach:
an utterance collection list in which a plurality of user utterances corresponding to a plurality of different processing requests is collected.
Examiner does not concur. Consistent with BRI and in light of the present invention such as drawings fig. 14, where a list simply shows one column of usage history. This claim limitation demonstrates that the collection list is in fact a usage history in correlation to what the users current input is. For instance Phillips teaches as in fig. 16 that “Send Text” is correlated to the different processing requests collected from usage history (e.g. as in 0059 with 0099 frequent usages).
Therefore, Phillips is maintained such that an utterance collection list corresponding to various input permutations input at different times will generate a list of results e.g. “Send text” displays usage history results, at a second time “Directions” will display usage history results, etc. Further the concepts of fig. 16 in Phillips is applied in steps as in fig. 7c and 0064 in which alternative choices are given and results of usage history are altered in real time display. 
Further the claim language itself requires amendment to remotely resemble that is shown in the drawings of the present invention. For instance in fig. 14 of the present invention a user is expressly asking for a collection list (usage history), not simply by inference via disambiguation or inherencies of model/machine learning. The claims cannot be narrowly interpreted under BRI in such a manner, and overall the collection list contains at different times utterances corresponding to varying results in some capacity i.e. usage history per context at different inputs or as input is changed in real time.
Amendment is strongly suggested.

	
	


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 14, 16, 17, and 18 are rejected under 35 U.S.C. 101:

As in claims 1, 14, 16, and 18:
circuitry configured to perform a learning process of a user utterance, wherein 
the circuitry generates an utterance collection list in which a plurality of user utterances corresponding to a plurality of different processing requests is collected.

As in claim 17:
the user terminal executes a voice input process of inputting a user utterance; 
the data processing server executes a learning process of the user utterance received from the user terminal; and 
an utterance collection list in which a plurality of user utterances corresponding to a plurality of different processing requests is collected is generated in the learning process.

Step 1: IS THE CLAIM TO A PROCESS, MACHINE, MANUFACTURE OR COMPOSITION OF MATTER?
YES

Step 2A: IS THE CLAIM DIRECTED TO A LAW OF NATURE, A NATURAL PHENOMENON, OR AN ABSTRACT IDEA?
NO

Step 2B: DOES THE CLAIM RECITE ADDITIONAL ELEMENTS THAT AMOUNT TO SIGNIFICANTLY MORE THAN THE JUDICIAL EXCEPTION?
NO

In light of the amendments, the substance of the claim limitations remain unchanged, wherein circuitry is a generic recitation. Consider that the claim limitations as a whole can be merely a human collecting/learning information (speech in conversation) and learning various interpretations by denoting mentally a list of what a user may be asking for e.g. “Show me a jaguar” as a car vs an animal:
• Collecting and comparing known information (Classen)

To help in amending the claims and for analysis purposes, in example claims 3 and 4 below, the difference between eligible and ineligible illustrates a significant process which is tied to hardware that is not generally recited in the art.  In this case general changing of font size in claim 3 versus a significant step of conditionally changing font size tied to hardware.
See example below to amend to overcome 101 rejection:

Regarding independent claim examples:
For instance in the example claims 3 and 4 below:
Ineligible
3. A computer‐implemented method of resizing textual information within a window displayed in a graphical user interface, the method comprising: 
(not significant) generating first data for describing the area of a first graphical element; 
(not significant) generating second data for describing the area of a second graphical element containing textual information; 
(not significant) calculating, by the computer, a scaling factor for the textual information which is proportional to the difference between the first data and second data. 
The claim recites that the step of calculating a scaling factor is performed by “the computer” (referencing the computer recited in the preamble). Such a limitation gives “life, meaning and vitality” to the preamble and, therefore, the preamble is construed to further limit the claim. (See MPEP 2111.02.)
However, the mere recitation of “computer‐implemented” is akin to adding the words “apply it” in conjunction with the abstract idea. Such a limitation is not enough to qualify as significantly more. With regards to the graphical user interface limitation, the courts have found that simply limiting the use of the abstract idea to a particular technological environment is not significantly more. (See, e.g., Flook.)

Whereas in similar claim 4:
Eligible
4. A computer‐implemented method for dynamically relocating textual information within an underlying window displayed in a graphical user interface, the method comprising: 
displaying a first window containing textual information in a first format within a graphical user interface on a computer screen; 
displaying a second window within the graphical user interface; 
constantly monitoring the boundaries of the first window and the second window to detect an overlap condition where the second window overlaps the first window such that the textual information in the first window is obscured from a user’s view; 
determining the textual information would not be completely viewable if relocated to an unobstructed portion of the first window; 
calculating a first measure of the area of the first window and a second measure of the area of the unobstructed portion of the first window; 
calculating a scaling factor which is proportional to the difference between the first measure and the second measure; 
scaling the textual information based upon the scaling factor; 
(significant step) automatically relocating the scaled textual information, by a processor, to the unobscured portion of the first window in a second format during an overlap condition so that the entire scaled textual information is viewable on the computer screen by the user; 
(significant step) automatically returning the relocated scaled textual information, by the processor, to the first format within the first window when the overlap condition no longer exists.
These limitations are not merely attempting to limit the mathematical algorithm to a particular technological environment. Instead, these claim limitations recite a specific application of the mathematical algorithm that improves the functioning of the basic display function of the computer itself. As discussed above, the scaling and relocating the textual information in overlapping windows improves the ability of the computer to display information and interact with the user.





Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips; Michael S. et al.  US 20110060587 A1 (hereinafter Phillips).
Re claims 1, 14, 16, and 18, Phillips teaches
1. An information processing apparatus comprising a learning processing unit configured to perform a learning process of a user utterance, wherein the learning processing unit generates an utterance collection list in which a plurality of user utterances corresponding to a plurality of different processing requests is collected. (a list simply shows one column of usage history per permutation of input. This claim limitation demonstrates that the collection list is in fact a usage history in correlation to what the user’s current input is. For instance Phillips teaches as in fig. 16 that “Send Text” is correlated to the different processing requests collected from usage history (e.g. as in 0059 with 0099 frequent usages)… utterance collection list corresponding to various input permutations input at different times will generate a list of results e.g. “Send text” displays usage history results, at a second time “Directions” will display usage history results, etc. Further the concepts of fig. 16 in Phillips is applied in steps as in fig. 7c and 0064 in which alternative choices are given and results of usage history are altered in real time display… Further the concepts of fig. 16… learning system, recording user utterances and converting to text, utterances stored in database, disambiguation provides list of what system thinks or what can alternatively be interpreted, internal/external consultation of resources, frequent usages of speech, usage history, intent/state determined, learning, user can correct or select i.e. agrees/satisfied, relationship between each utterance portion identified e.g. “Send” vs “SMS” vs “To”, 0059 0060 0080 0087 0099 0104 0105… and fig. 2, 7b, 7c, and 13 with related paragraphs)
However, Phillips while as a whole teaches the claim limitations, embodiments of predictive disambiguation fails to teach a collection list per se (usage history data 0059 in the context of music but applicable to any context)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Phillips to incorporate embodiments of audio and text usage history 0088 to allow for a system which stores expressly audio as well as text equivalent associated with one another analogously as the same data for analysis and intent determination for display capabilities and audio analysis purposes.

Re claims 2 and 15, Phillips teaches
2. The information processing apparatus according to claim 1, wherein the information processing apparatus further displays the utterance collection list on a display unit. (display expressly, recording user utterances and converting to text, utterances stored in database, disambiguation provides list of what system thinks or what can alternatively be interpreted, internal/external consultation of resources, frequent usages of speech, usage history, intent/state determined, learning, user can correct or select i.e. agrees/satisfied, relationship between each utterance portion identified e.g. “Send” vs “SMS” vs “To”, 0059 0060 0080 0087 0099 0104 0105… and fig. 2, 7b, 7c, and 13 with related paragraphs)

Re claim 3, Phillips teaches
3. The information processing apparatus according to claim 1, wherein the user utterances recorded in the utterance collection list are user utterances corresponding to commands that are processing requests made by a user to the information processing apparatus. (recording user utterances and converting to text, utterances stored in database, disambiguation provides list of what system thinks or what can alternatively be interpreted, internal/external consultation of resources, frequent usages of speech, usage history, intent/state determined, learning, user can correct or select i.e. agrees/satisfied, relationship between each utterance portion identified e.g. “Send” vs “SMS” vs “To”, 0059 0060 0080 0087 0099 0104 0105… and fig. 2, 7b, 7c, and 13 with related paragraphs)

Re claim 4, Phillips teaches
4. The information processing apparatus according to claim 1, wherein the learning processing unit inquires of a user whether or not to generate the utterance collection list, generates the utterance collection list in a case where the user agrees, and stores the utterance collection list in a storage unit. (recording user utterances and converting to text, utterances stored in database, disambiguation provides list of what system thinks or what can alternatively be interpreted, internal/external consultation of resources, frequent usages of speech, usage history, intent/state determined, learning, user can correct or select i.e. agrees/satisfied, relationship between each utterance portion identified e.g. “Send” vs “SMS” vs “To”, 0059 0060 0080 0087 0099 0104 0105… and fig. 2, 7b, 7c, and 13 with related paragraphs)

Re claim 5, Phillips teaches
5. The information processing apparatus according to claim 1, wherein in a case where the learning processing unit determines that a plurality of processes corresponding to the plurality of user utterances has been successfully executed, the learning processing unit generates the utterance collection list and stores the utterance collection list in a storage unit. (recording user utterances and converting to text, utterances stored in database, disambiguation provides list of what system thinks or what can alternatively be interpreted, internal/external consultation of resources, frequent usages of speech, usage history, intent/state determined, learning, user can correct or select i.e. agrees/satisfied, relationship between each utterance portion identified e.g. “Send” vs “SMS” vs “To”, 0059 0060 0080 0087 0099 0104 0105… and fig. 2, 7b, 7c, and 13 with related paragraphs)

Re claim 7, Phillips teaches
7. The information processing apparatus according to claim 1, wherein the learning processing unit analyzes presence or absence of a demonstrative indicating a relationship between utterances included in the plurality of user utterances, generates the utterance collection list on a basis of a result of the analysis, and stores the utterance collection list in a storage unit. (relationship between each utterance portion identified e.g. “Send” vs “SMS” vs “To”, recording user utterances and converting to text, utterances stored in database, disambiguation provides list of what system thinks or what can alternatively be interpreted, internal/external consultation of resources, frequent usages of speech, usage history, intent/state determined, learning, user can correct or select i.e. agrees/satisfied, relationship between each utterance portion identified e.g. “Send” vs “SMS” vs “To”, 0059 0060 0080 0087 0099 0104 0105… and fig. 2, 7b, 7c, and 13 with related paragraphs)

Re claim 8, Phillips teaches
8. The information processing apparatus according to claim 1, wherein the learning processing unit analyzes a state of a user with respect to a process executed by the information processing apparatus in response to the user utterance, generates the utterance collection list on a basis of a result of the analysis, and stores the utterance collection list in a storage unit. (recording user utterances and converting to text, utterances stored in database, disambiguation provides list of what system thinks or what can alternatively be interpreted, internal/external consultation of resources, frequent usages of speech, usage history, intent/state determined, learning, user can correct or select i.e. agrees/satisfied, relationship between each utterance portion identified e.g. “Send” vs “SMS” vs “To”, 0059 0060 0080 0087 0099 0104 0105… and fig. 2, 7b, 7c, and 13 with related paragraphs)

Re claim 9, Phillips teaches
9. The information processing apparatus according to claim 1, wherein in a case where the learning processing unit receives input of user state information and the user state information is information indicating that a user is satisfied, the learning processing unit generates the utterance collection list and stores the utterance collection list in a storage unit. (recording user utterances and converting to text, utterances stored in database, disambiguation provides list of what system thinks or what can alternatively be interpreted, internal/external consultation of resources, frequent usages of speech, usage history, intent/state determined, learning, user can correct or select i.e. agrees/satisfied, relationship between each utterance portion identified e.g. “Send” vs “SMS” vs “To”, 0059 0060 0080 0087 0099 0104 0105… and fig. 2, 7b, 7c, and 13 with related paragraphs)

Re claim 10, Phillips teaches
10. The information processing apparatus according to claim 9, wherein the user state information is information indicating a user satisfaction state and acquired on a basis of at least one of the following pieces of information: non-verbal information based on the user utterance and generated by a voice analysis unit; image analysis information based on a user image and generated by an image analysis unit; or sensor information analysis information generated by a sensor information analysis unit. (touch screen, icons, button, general sensor… recording user utterances and converting to text, utterances stored in database, disambiguation provides list of what system thinks or what can alternatively be interpreted, internal/external consultation of resources, frequent usages of speech, usage history, intent/state determined, learning, user can correct or select i.e. agrees/satisfied, relationship between each utterance portion identified e.g. “Send” vs “SMS” vs “To”, 0059 0060 0080 0087 0099 0104 0105… and fig. 2, 7b, 7c, and 13 with related paragraphs)

Re claim 11, Phillips teaches
11. The information processing apparatus according to claim 1, further comprising a display information generation unit configured to execute a process of highlighting an utterance correspondence node that is currently executed by the information processing apparatus among a plurality of utterance correspondence nodes included in the utterance collection list displayed on a display unit. (application is populated with user speech analogous to nodes per se as user can see this on a display, recording user utterances and converting to text, utterances stored in database, disambiguation provides list of what system thinks or what can alternatively be interpreted, internal/external consultation of resources, frequent usages of speech, usage history, intent/state determined, learning, user can correct or select i.e. agrees/satisfied, relationship between each utterance portion identified e.g. “Send” vs “SMS” vs “To”, 0059 0060 0080 0087 0099 0104 0105… and fig. 2, 7b, 7c, and 13 with related paragraphs)

Re claim 12, Phillips teaches
12. The information processing apparatus according to claim 1, wherein the information processing apparatus further acquires an external utterance collection list acquirable by the information processing apparatus and displays the external utterance collection list on a display unit. (recording user utterances and converting to text, utterances stored in database, disambiguation provides list of what system thinks or what can alternatively be interpreted, internal/external consultation of resources, frequent usages of speech, usage history, intent/state determined, learning, user can correct or select i.e. agrees/satisfied, relationship between each utterance portion identified e.g. “Send” vs “SMS” vs “To”, 0059 0060 0080 0087 0099 0104 0105… and fig. 2, 7b, 7c, and 13 with related paragraphs)

Re claim 13, Phillips teaches
13. The information processing apparatus according to claim 1, wherein the learning processing unit selects user utterances to be collected in accordance with context information, and generates the utterance collection list. (learning, recording user utterances and converting to text, utterances stored in database, disambiguation provides list of what system thinks or what can alternatively be interpreted, internal/external consultation of resources, frequent usages of speech, usage history, intent/state determined, learning, user can correct or select i.e. agrees/satisfied, relationship between each utterance portion identified e.g. “Send” vs “SMS” vs “To”, 0059 0060 0080 0087 0099 0104 0105… and fig. 2, 7b, 7c, and 13 with related paragraphs)

Re claim 17, Phillips teaches
17. An information processing method executed in an information processing system including a user terminal and a data processing server, wherein: 
the user terminal executes a voice input process of inputting a user utterance; (voice input for command, 0059 0060 0080 0087 0099 0104 0105… and fig. 2, 7b, 7c, and 13 with related paragraphs)
the data processing server executes a learning process of the user utterance received from the user terminal; and (learning system, recording user utterances and converting to text, utterances stored in database, disambiguation provides list of what system thinks or what can alternatively be interpreted, internal/external consultation of resources, frequent usages of speech, usage history, intent/state determined, learning, user can correct or select i.e. agrees/satisfied, relationship between each utterance portion identified e.g. “Send” vs “SMS” vs “To”, 0059 0060 0080 0087 0099 0104 0105… and fig. 2, 7b, 7c, and 13 with related paragraphs)
an utterance collection list in which a plurality of user utterances corresponding to a plurality of different processing requests is collected is generated in the learning process. (recording user utterances and converting to text, utterances stored in database, disambiguation provides list of what system thinks or what can alternatively be interpreted, internal/external consultation of resources, frequent usages of speech, usage history, intent/state determined, learning, user can correct or select i.e. agrees/satisfied, relationship between each utterance portion identified e.g. “Send” vs “SMS” vs “To”, 0059 0060 0080 0087 0099 0104 0105… and fig. 2, 7b, 7c, and 13 with related paragraphs)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Phillips to incorporate embodiments of 0088 to allow for a system which stores expressly audio as well as text equivalent associated with one another analogously as the same data for analysis and intent determination for display capabilities and audio analysis purposes.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips; Michael S. et al.  US 20110060587 A1 (hereinafter Phillips) in view of PARK; Jaeseok US 20160111088 A1 (hereinafter Park)
Re claim 6, Phillips fails to teach
6. The information processing apparatus according to claim 1, wherein in a case where a combination of the plurality of user utterances is equal to or larger than a predetermined threshold number of times, the learning processing unit generates the utterance collection list and stores the utterance collection list in a storage unit. (Park utterances greater than or equal to number of times 0102 and 0197)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Phillips to incorporate the above claim limitations as taught by Park to allow for generation of a certain type of intent when a user repeats utterances, for instance help as a context if a user continuously repeats the same utterances and the system can not process, wherein the hep inputs are stored as a frequency usage in the context of help and the system thus learns this context analogous to the way the context of intent are already learned in Phillips, thereby improving further to reduce errors and provide an express intent category of “help” when the user needs assistance.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 9082407 B1
Voice command thresholds


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 7 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached at (571)272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2655                                                                                                                                                                                               (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov